Citation Nr: 1434612	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for esophagus adenocarcimona with liver and peritoneal metastasis, for accrued benefits purposes only.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to December 1972, with his DD Form 214 for that tour of duty also indicating 11 months and 25 days of prior active service.  He again had active duty from November 1990 to June 1991. The Veteran passed away in October 2004; the appellant in this case is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of death and accrued benefits.  The appellant timely appealed those issues.

This case was initially before the Board in January 2009 and April 2010, at which time it was remanded for further development.  The case was returned to the Board in July 2011 for further appellate review; at that time, the Board sought a specialized Veterans Health Administration (VHA) medical opinion.  Such was obtained in November 2011.  The appellant was sent a copy of that VHA medical opinion.  She submitted additional evidence in March 2012 and, as she declined to waive initial review of the evidence by the RO, the appeals were remanded in April 2012.  

After the case was returned, the Board sought clarification of the November 2011 VHA medical opinion, and this was received in January 2014.  The appellant did not respond to a March 2014 letter informing her that she had 60 days in which to review the medical opinion and submit additional evidence.  She did not reply, and as the 60-day period has ended, the Board will adjudicate her claims.  



FINDINGS OF FACT

1.  The Veteran had active service in Vietnam and the Persian Gulf; he is presumed to have been exposed to herbicides such as Agent Orange in Vietnam, and the evidence supports a finding that he was exposed to both sarin gas or other nerve agents and depleted uranium in the Persian Gulf. 

2.  The Veteran died of liver and peritoneal metastases from esophageal adenocarcimona on October [redacted], 2004.  

3.  There is no evidence of esophageal adenocarcinoma during service or until more than 12 years after discharge from service, so that esophageal adenocarcinoma may not be presumed to have been incurred during active service.  

4.  There is no evidence of symptoms attributable to esophageal adenocarcinoma during service or until more than 12 years after discharge from service, and continuity of symptomatology is not established.  

5.  Esophageal adenocarcinoma is not a disability that is presumed to be the result of herbicide exposure, and the preponderance of the competent medical evidence weighs against a finding that there is an etiological relationship between herbicide exposure and the Veteran's esophageal adenocarcinoma. 

6.  The preponderance of the competent medical evidence weighs against a finding that the Veteran's esophageal adenocarcinoma is related to either exposure to sarin gas and other nerve agents, or exposure to depleted uranium. 

7.  Gastroesophageal reflux disease (GERD) and peptic ulcer disease were not shown in service or until many years after discharge from service, and the preponderance of the competent medical evidence weighs against a finding that these disabilities, which are known to increase the risk of esophageal adenocarcinoma, were incurred in or due to active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).  

2.  The criteria for entitlement to service connection for esophagus adenocarcimona with liver and peritoneal metastasis, for accrued benefits purposes only, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5101(a), 5121, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Board finds that the duty to notify has been met.  The January 2009 remand requested that the appellant be provided proper notification, and this was accomplished by letter in March 2009.  Although the appellant did not receive complete notification prior to the initial adjudication of her claims, this did not result in any prejudice to her as her claims were readjudicated after she received notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records and service personnel records have been obtained.  All pertinent VA and private medical records have also been obtained.  His records have been forwarded to medical specialists in order to obtain expert opinions.  The appellant has been afforded opportunities to respond to these opinions.  She has declined her right to a hearing.  As there is no indication that there is any outstanding evidence pertinent to the appellant's claims, the Board will proceed with adjudication of her appeal.

Analysis

The appellant contends that the esophageal cancer that caused the death of the Veteran developed as a result of active service.  She notes that the Veteran was exposed to Agent Orange in Vietnam, as well as sarin gas and depleted uranium in the Persian Gulf.  The appellant believes that one or all of these substances could have led to the esophageal cancer that caused the Veteran's death.  In the alternative, she argues that the Veteran's GERD was incurred in service, and that this was the cause of the esophageal cancer.  Finally, the appellant argues that she is entitled to accrued benefits based on the claim for service connection filed by the Veteran prior to his death.  

Pursuant to 38 U.S.C. § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

The record shows that the Veteran was not service connected for any disability at the time of his death.  Therefore, the Board will determine whether or not the disability that resulted in his death was incurred due to active service.  In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

With respect to the claim for accrued benefits, these are are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2013).  An "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000(c) (2012).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate the claim of entitlement to accrued benefits.

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).

The record shows that the Veteran died in October 2004, and that he had a claim of service connection for esophagus adenocarcimona with liver and peritoneal metastasis pending at the time of his death.  The appellant's claims were received in January 2005.  She is therefore eligible to be considered for accrued benefits.  As with her claim for service connection for the cause of death, the ultimate success of her claim is dependent on the laws and regulations pertaining to basic service connection.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of tumors during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As malignant tumors are listed, and as the Veteran died due to such tumors, continuity of symptomatology must be considered. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Many of the facts in this matter are not in dispute.  The Veteran's death certificate indicates that he died of liver and peritoneal metastases from esophageal adenocarcimona on October [redacted], 2004.  

The Veteran's service treatment records are completely negative for esophageal adenocarcinoma.  However, July 1971 records show that he was treated for diarrhea.  An August 1972 Report of Medical Examination/Flight Examination shows that the Veterans mouth and throat were marked as abnormal.  The explanation was that his tonsils were enucleated.  The Veteran was also reported to have been experiencing occasional complaints of stomach trouble for the past two months.  

A June 1979 Report of Medical History obtained while the Veteran was in the reserves shows that he answered "yes" to a history of stomach, liver, or intestinal trouble, but "no" to a history of frequent indigestion.  The narrative portion of this report noted only that the Veteran had a history of hepatitis, as well as a history of nephritis at age 13.  It is unclear if this was meant to explain the reference to stomach trouble.  

A December 1990 Report of Medical History shows that the Veteran also answered "yes" to a history of stomach, liver, or intestinal trouble, but "no" to a history of frequent indigestion.  The doctor's summary and elaboration of this section refers to "stomach + hepatitis 1970 - no sequelae."  

A May 1991 Report of Medical Examination states that the Veteran's mouth and throat were normal, as was his abdomen.  The Report of Medical History obtained at that time shows that the Veteran denied a history of both indigestion and stomach, liver, or intestinal trouble.  The written narrative was negative for gastroesophageal reflux disease (GERD) or any other gastrointestinal findings. 

Private treatment records demonstrate that the Veteran was initially diagnosed with esophageal adenocarcinoma in September 2003.  In October 2003, the diagnosis was "squamous cell carcinoma of the esophagus, mediastinal (including pretracheal) lymphadenopathy."  The Veteran underwent aggressive chemotherapy, followed by a surgical procedure to remove the cancer in April 2004.  Unfortunately, the cancer returned and metastasized to the liver and peritoneal regions, leading to the Veteran's death in October 2004.  

Private medical records dated in August 2004 note that the Veteran had a complicated history of esophageal cancer with metastases to the liver.  His past medical history included GERD.  An additional August 2004 record notes a medical history of peptic ulcer disease.  

The Veteran's private treatment records further demonstrated a past medical history that included slight obesity, smoking, peptic ulcer disease, and GERD.  

On appeal, the appellant has averred several theories of etiology of the esophageal cancer, including exposure to Agent Orange and other herbicides, sarin (nerve) gas or other nerve agents, and depleted uranium.  Other theories of entitlement are also raised by the record, including direct service connection and presumptive service connection as a chronic disease.  The Board will examine each of these theories in turn and, as much of the analyses will be the same for each issue, discuss their applicability to both claims.  

Presumptive Service Connection: Chronic Disease

As noted above, the service treatment records are negative for evidence of esophageal adenocarcimona.  There is also no evidence of this disability during the first year after discharge from active service.  Esophageal adenocarcimona was initially diagnosed in September 2003, which is more than 12 years after the Veteran's discharge from his last period of active service.  Therefore, it is not presumed to have been incurred in service for either service connection for the purposes of accrued benefits, or service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Continuity of Symptomatology

The appellant does not contend that the Veteran was diagnosed with esophageal adenocarcimona during service, or that he was treated for this disability or symptoms attributable to this disability on a more or less regular basis between his final period of active service and the initial diagnosis of esophageal adenocarcimona 12 years later.  There is also no evidence of such symptoms or treatment during this period in the medical evidence.  Continuity of symptomatology is not established, and neither service connection for the purposes of accrued benefits, nor service connection for the cause of the Veteran's death can be established on this basis.  Savage v. Gober, 10 Vet. App. 488 (1997).  




Agent Orange

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

The Veteran's personnel records confirm that he served in Vietnam during his first period of active service.  He is therefore presumed to have been exposed to herbicides such as Agent Orange during his service there.  

However, as can be seen, the Veteran's squamous cell carcinoma of the esophagus is not included among the disabilities that are presumed to be the result of herbicide exposure.  While the Board recognizes that the trachea leads into the esophagus, a March 2009 statement from V.H.G., M.D. states that the Veteran's metastatic adenocarcinoma arose from the gastro-esophageal junction, which he indicated was stomach/lower esophagus carcinoma.  As the Veteran's esophageal adenocarcinoma is not a respiratory cancer or any other cancer listed above, this precludes service connection on a presumptive basis for the purposes of accrued benefits and for the cause of the Veteran's death.  The appellant can still establish service connection with proof of direct causation.  

The private medical records regarding the initial diagnosis and treatment of the Veteran's esophageal adenocarcimona do not contain any opinions that link this disability to active service, to include herbicide exposure during service.  However, a September 2004 opinion submitted prior to the Veteran's death from one of his physicians, M.O.Q., M.D., states that after a review of the Veteran's case, "I cannot rule out the association of exposure during the Gulf War or Vietnam to the development of his esophageal cancer.  I suspect strongly that those exposures have contributed to his current disease."  

Following the death of the Veteran, the claims folder was forwarded to a VA examiner in May 2009 in order to obtain opinions regarding, among other things, a possible link between herbicide exposure and herbicides such as Agent Orange.  The claims folder was reviewed by the examiner, who briefly noted the course of the Veteran's esophageal adenocarcimona.  This examiner stated that there was no evidence of a link between esophageal adenocarcimona and Agent Orange, and opined that it was not at least as likely as not that the Veteran's esophageal adenocarcimona was related to active service to specifically include any in-service herbicide exposure.  

The Board sought and obtained a VHA opinion from an oncologist in November 2011 that addressed the various etiological theories of the Veteran's esophageal adenocarcimona.  With regard to herbicide exposure, the examiner opined that it was less likely than not that the Veteran's esophageal adenocarcimona was caused by Agent Orange or other herbicide exposure during service.  The examiner based his opinion his literature review, and in particular the results of a long term study regarding links between long term exposure to agricultural herbicides and adenocarcinomas of the stomach and esophagus.  No significant links between any class of herbicide and risks of adenocarcinomas of the stomach and esophagus were observed in this study.  The examiner noted that this opinion was in agreement with the May 2009 VA examiner.  

Based on the above, the preponderance of evidence is against a finding that the Veteran's esophageal adenocarcimona developed due to herbicide exposure in Vietnam.  

In support of the appellant's position is the opinion from Dr. M.O.Q.  However, this opinion states that he "cannot rule out" a relationship between herbicide exposure and esophageal adenocarcimona, and that he suspects strongly such exposure contributed to his current disease.  In essence, this opinion finds a mere possibility of a relationship, but does not express the requisite certainty for the veteran to prevail.  In other words, the opinion is speculative.  Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. Brown, the Court held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  

Furthermore, this doctor does not cite any evidence in support of this opinion.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Finally, Dr. M.O.Q. does not even mention Agent Orange or other herbicides in his opinion, but merely refers to "exposure" in Vietnam without stating just what to which the Veteran was exposed.  Given these deficiencies, the Board finds that this opinion is of little evidentiary value.  This was the only opinion of record at the time of the Veteran's death, and it is insufficient to support a finding of a causal relationship between herbicide exposure and esophageal adenocarcimona for service connection for the purposes of accrued benefits.  

As for the opinions that weigh against the appellant's claim, which were both added to the claims folder after the Veteran's death, the May 2009 VA opinion also failed to provide reasons and bases, which makes it of little value.  

However, the November 2011 VHA opinion included a thorough review of the Veteran's claims folder, as well as the literature pertaining to the possibility of relationships between herbicide exposure and esophageal adenocarcimona.  The November 2011 examiner based his opinion on the results of what he described as a well-designed study of long-term herbicide exposure.  As this opinion was based on an accurate review of the Veteran's records and includes detailed reasons and bases, the Board finds it to be the most persuasive conclusion of record.  The Board concludes that the preponderance of the evidence is against a finding of a relationship between herbicide exposure during service and esophageal adenocarcimona, and service connection for the cause of death of the Veteran is not established on this basis.  

Sarin Exposure

The Board has previously conceded that, based on information contained in the claims folder such as the July 1997 letter from the Department of Defense and the March 2009 statement from J.C.M, the Veteran was exposed to nerve agents such as sarin gas.  The Board notes that mere exposure is not a disability.  However, the appellant argues that this exposure resulted in the development of the Veteran's esophageal cancer.  

Prior to the Veteran's death, he submitted two opinions in support of the belief that sarin gas exposure resulted in his cancer.  The first was an October 2003 letter from Dr. V.H.G., which addressed the possibility that there was a connection between esophageal cancer and exposure to nerve agents such as sarin.  He stated that review of the literature did not reveal any clear cut proof of a causative relationship between exposure to nerve gasses and the development of cancer.  However, several reports indicating a possible effect on these agents on the genetic makeup in mammalin cells, which conceivably could increase the risk of cancer and possibly predispose a patient to having a higher chance of developing malignancy.  

The September 2004 opinion from Dr. M.O.Q. was also submitted prior to the Veteran's death.  In relevant part, it states "I cannot rule out the association of exposure during the Gulf War or Vietnam to the development of his esophageal cancer.  I suspect strongly that those exposures have contributed to his current disease."  

The May 2009 VA opinion obtained after the death of the Veteran also addressed whether or not nerve agents such as Sarin gas may result in esophageal cancer.  The examiner reviewed the opinions of Dr. V.H.G. and Dr. M.O.Q., and agreed with their statements that there is no evidence of a link between exposure to Sarin in the development of esophageal adenocarcinoma.  It was therefore the examiner's opinion that it is not at least as likely as not that the Veteran's terminal esophagus adenocarcinoma was causatively related to active service specifically including demonstrable exposure to a nerve agent.  

The oncologist who authored the November 2011 VHA opinion agreed with the May 2009 VA examination, and opined that the Veteran's esophageal cancer was not as likely as not related to sarin gas/nerve agent exposure in service.  In support of this opinion, the doctor noted that an online search of PubMed returned zero citations for studies that relate sarin gas or other nerve agents to esophageal cancer.  This doctor recognized that the opinion was in contrast to that provided by Dr. V.H.G.  

As with the claims regarding Agent Orange and for many of the same reasons, the Board must find that the preponderance of the evidence weighs against a causal relationship between exposure to sarin gas/nerve agents and the development of the Veteran's esophageal cancer.  

The October 2003 opinion from Dr. V.H.G. specifically states that there is no clear cut proof of a causative relationship between exposure to nerve gasses and the development of cancer.  He notes only unnamed "reports" of a "possible" effect which could "conceivably" increase the risk and "possibly" predispose someone to having a higher chance of developing a malignancy.  Statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The opinion from Dr. M.O.Q. is similarly flawed, and mentions only Gulf War "exposure" without specifically mentioning sarin gas or other nerve agents.  These opinions are both speculative, and do not support a finding of service connection for the purposes of either accrued benefits or the cause of death.  

In contrast, neither the May 2009 VA opinion nor the November 2011 VHA opinion are speculative.  While they do not cite to any specific literature that disproves a relationship, the November 2011 opinion does describe the specifics of the literature search.  The May 2009 VA opinion also reports the Veteran's long time history of smoking, and notes this was his primary risk factor.  Given that the only evidence to support a relationship between sarin gas/nerve agents is completely speculative, service connection is not warranted, to include both for the purposes of accrued benefits and the cause of the Veteran's death. 

Uranium Exposure

The only medical opinion submitted prior to the death of the Veteran that can be read to possibly support a relationship between exposure to depleted uranium and esophageal cancer is the September 2004 opinion from Dr. M.O.Q.  As previously noted, this opinion states "I cannot rule out the association of exposure during the Gulf War or Vietnam to the development of his esophageal cancer," but does not specifically mention uranium.  

A March 2009 letter from J.C.M., the commanding officer of the Veteran's unit, states that, according to research regarding the Gulf War and cancer, the strongest link has been made to exposure to depleted uranium.  He recalled that he and the Veteran discovered an Iraqi tank which had been knocked out, most likely by depleted uranium.  The Veteran went inside the tank for several minutes.  

A June 2010 opinion from a VA doctor found that it was not at least as likely as not that the Veteran's esophageal adenocarcinoma was related to potential exposure to depleted uranium during service.  In support of this opinion, the examiner referred to a 1999 Rand Study cited by NATO on the health effects of depleted uranium.  While some health risks, such as kidney damage, were noted, there was no scientific evidence of risks from short term environmental exposure to depleted uranium.  The examiner explained that the primary risk was not radiation, which did not add significantly to background radiation to which a person was exposed every day, but that it was toxic if taken internally.  A study of soldiers with retained fragments of depleted uranium was also noted, and no cancer abnormalities were shown.  

After a review of the claims folder, the November 2011 VHA examiner also opined that it was not as likely as not that the Veteran's esophageal adenocarcinoma was caused by depleted uranium exposure in service.  The examiner stated that there was no evidence of clear cut research linking esophageal adenocarcinoma and depleted uranium exposure, and stated he was in agreement with the June 2010 opinion.  The examiner described his research efforts, which included a review of three studies of the effects of long term uranium exposure, none of which had noted increased esophageal adenocarcinoma.  

The Board finds that the preponderance of the evidence is once again against the appellant's claim.  The evidence in support of her position received prior to the death of the Veteran is that of the September 2004 opinion from Dr. M.O.Q.  As noted above, this opinion is speculative, and refers only to "exposure" without noting uranium exposure or citing to any supporting studies or evidence.  It does not support a finding of a nexus between depleted uranium exposure and esophageal cancer for the purposes of service connection for accrued benefits.  

The March 2009 opinion from J.C.M. does specifically discuss the Veteran's probable exposure to depleted uranium, and opines that research has demonstrated a strong link between depleted uranium exposure and cancer.  This statement is from the Veteran's commanding officer, and the records show that the unit in which they served was a medical unit.  However, there is no indication that J.C.M. is a medical doctor, or has any other expert knowledge regarding uranium and cancer.  Furthermore, he does not cite to any specific research that demonstrates a relationship between depleted uranium exposure and esophageal cancer.  In contrast, the June 2010 VA doctor and the November 2011 VHA oncologist are trained medical professionals.  Both found that there is no evidence of a relationship between uranium exposure and esophageal cancer, and cite to a total of four studies that failed to find such a relationship.  Therefore, the Board finds that these two opinions are of greater probative value than the unsupported opinions from Dr. M.O.Q. and J.C.M., and that the preponderance of the evidence is against the appellant's claims for service connection for the cause of death and service connection for the purposes of accrued benefits.  

GERD and Direct Service Connection

The final theory of entitlement is that the Veteran's GERD first developed during active service, and that this GERD resulted in the development of the esophageal cancer.  

In the June 2010 VA medical opinion, the doctor did not offer an opinion regarding the relationship between the Veteran's GERD, active service, and esophageal adenocarcinoma.  However, in discussing esophageal cancer in general, he noted that adenocarcinoma of the esophagus developed in individuals aged 50 to 60, predominately in males, and it has increased in the western world at a rapid rate for reasons that have not been explained.  Common associates were Barrett's esophagus and other conditions which increase gastroesophageal reflux, as well as obesity.  Tobacco usage was another major risk factor.  

The November 2011 VHA opinion noted that Barrett's esophagus and GERD had been shown to lead to an increased risk of esophageal adenocarcinoma.  The examiner included an excellent explanation as to why this is so.  The examiner also noted the August 1972 reference to occasional stomach trouble for the past two months, and the possibility that this linked the Veteran's gastroesophageal problems to service.  The doctor noted that a literature search did not reveal any reported association between GERD and/or peptic ulcer disease and herbicides, sarin gas, or depleted uranium.  Nearly 80 percent of patients with esophageal adenocarcinoma did not have a previously established diagnosis of GERD, and almost 50 percent did not have a new onset of GERD symptoms.  The examiner cited to several reports and concluded that the data suggests a complex set of biologic interactions was likely involved in what appeared to be a strait forward sequence of events leading from GERD to Barrett's esophagus and esophageal adenocarcinoma.  However, the doctor further noted that the Veteran had been a two pack a day smoker through 1995, and cited to studies that showed smoking leads to an increased risk of peptic ulcers.  The examiner opined that the Veteran's GERD and peptic ulcer disease could reasonably be related to the Veteran's smoking, and was therefore less likely due to the Veteran's service-related exposure.  

In December 2013, the Board noted that if the Veteran's GERD or peptic ulcer disease first developed in service and if these disabilities lead to the development of his esophageal adenocarcinoma, then the cause of the GERD or peptic ulcer disease would be irrelevant, and service connection would be warranted.  Therefore, it sought and obtained a clarification of the November 2011 VHA opinion with a second VHA opinion, which was received in January 2014.  The claims folder was reviewed by the examiner.  He observed that the progress notes regarding treatment of the Veteran's esophageal cancer dating from October 2003 to September 2004 from Dr. V.H.G. did not mention GERD.  A March 2004 note from another doctor referred to GERD staring in August 2003, and other notes from 2004 indicated GERD and peptic ulcer disease.  The doctor noted that the August 1972 stomach trouble in service was of uncertain etiology.  The Veteran's early medical records did not indicate persistent abdominal symptoms to suggest GERD or peptic ulcer disease.  There was mention of hepatitis in the medical records, and it was unclear if the 1972 reference or the 1979 reference were related to GERD, PUD, or hepatitis.  The examiner was unable to be sure of a diagnosis of GERD without documented endoscopy or a therapeutic trial of anti-acid medicine.  Due to this unclear history and undefined diagnosis, it was the doctor's impression that it was less likely that his GERD or peptic ulcer disease arose during his military service.  

Based on the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's GERD or peptic ulcer disease began during service.  

The service treatment records do not contain a diagnosis of GERD, Barrett's esophagus, or peptic ulcer disease.  As noted in the January 2014 opinion, the complaints of stomach trouble in service are too vague to be linked to GERD or PUD without additional testing that was not conducted.  This examiner notes the reference to hepatitis in the records, and the Board notes the December 1990 Report of Medical History that seemingly attributes the past history of stomach trouble to hepatitis.  There is no evidence that the stomach complaints in service included reflux.  There is also no evidence of GERD, peptic ulcer disease or other stomach troubles between the 1990 report and the 2004 reference to a history of GERD.  The Board concludes that neither the Veteran's GERD nor peptic ulcer disease was incurred in or due to service, so that even if his esophageal adenocarcinoma is the result of GERD, service connection for the cause of death or for the purposes of accrued benefits is precluded. 


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to service connection for esophagus adenocarcimona with liver and peritoneal metastasis, for accrued benefits purposes only, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


